Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupled…..or via a member”, all claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 ,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3-15424, cited by applicant.
JP3-15424 has front pillars connected by upper cross member 16 and lower cross member shown in figure 1, rear pillars 18.2 connected by rear cross member 18b and lower cross member shown with direct connection illustrated in all instances.
Claim 12, see front and rear annular structures in the figure.
Claim 13, the pillars overlap vertically at upper and lower ends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of Matsuura et al., claim 2, and Sakai, claim 3.
It would have been obvious at the time of filing of applicant to provide in JP3-15424 an upper cross member forming a closed section with a roof panel as taught by Matsuura et al. at figure 7 in order to save material in the cross member and further forming a lower cross member with a floor panel as taught by Sakai at 42/50, figure 4 for the same reason.
Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of Ochiai et al. 
It would have been obvious at the time of filing of applicant to provide in JP3-15424 double sliding doors as taught by Ochiai et al. in order to increase the pillar separation width.
Claims 5-6,8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of Ochiai et al. and Teply et al.
Ochiai et al. details door reinforcement schematically securing a front and rear door latch 20,38 at the front and rear pillars.  Ochiai et al. have front and rear reinforcements 32,44 to guide the doors.
It would have been obvious at the time of filing of applicant to provide in the combination above with front and rear skeleton structure as taught by Teply et al. as shown at 10 in the figure in order to form the body front.
Claim 9, Teply et al. have horizontal front and rear reinforcements extending between front and rear pillars in order to reinforce the body 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of Ochiai et al. and Teply et al. as applied to claim 6 above, and further in view of Sakamoto et al.
It would have been obvious at the time of filing of applicant to provide in the combination above a door latch between doors as taught by Sakamoto et al. in order to further secure the door in position.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of Ochiai et al. and Teply et al as applied to claim  above, and further in view of Mauws.
It would have been obvious at the time of filing of applicant to provide in the combination above a window, schematically shown, above both front and rear horizontal reinforcements as taught by Mauws, front page of the patent.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of Yamada et al. and Sakai.
It would have been obvious at the time of filing of applicant to provide in JP3-15424 frame body mounts linearly extending as taught by Yamada et al. at 31,33 and a cover panel for a power supply 95 as taught by Sakai at 109 to protect the batteries.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi details another sliding door pair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
5/12/2022